DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Frougier et al. (U.S. Patent No. 9,991,352) in view of Hu (U.S. Patent Application Publication No. 2017/0162702).
Regarding to claim 1, Frougier teaches a negative capacitance structure (Figs. 1-16), comprising:
first and second sidewall spacers disposed at opposite ends of a gate region on top of a fin (Fig. 16, elements 114, column 7, lines 53-55);
a ferroelectric layer disposed over the fin in the gate region between the first and second sidewall spacers (Fig. 12, Fig. 16, column 14, lines 1-5, a ferroelectric layer disposed in space 127, over the fin in the gate region between the first and second sidewall spacers 114); and
first and second dielectric layers disposed over inner surfaces of the first and second sidewall spacers facing each other (Fig. 16, element 134A, first dielectric layer, which is the portion on layer 134A on sidewall of the left spacer, and second dielectric layer, which is the portion on layer 134A on sidewall of the right spacer, disposed over inner surfaces of the first and second sidewall spacers facing each other).
Frougier does not explicitly disclose an interfacial layer disposed over the fin between the first and second sidewall spacers and the ferroelectric layer is disposed over the interfacial layer.
Hu teaches disclose an interfacial layer disposed over the fin and the ferroelectric layer is disposed over the interfacial layer (Fig. 4A, negative capacitance structure comprising interfacial layer 202 disposed over the fin, ferroelectric layer 104 disposed over the fin in the gate region, wherein the ferroelectric layer 104 is disposed over the interfacial layer 202). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frougier in view of Hu to dispose an interfacial layer over the fin between the first and second sidewall spacers and having u-shape ferroelectric layer disposed over the interfacial layer in order to reduce stress among the layers. 
Regarding to claim 2, Frougier teaches the first and second dielectric layers include high-k dielectric material (column 13, lines 39-41). Hu discloses high-k materials could be hafnium oxide or zinc oxide ([0057], lines 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Frougier in view of Hu to include one selected from the group consisting of HfO2, ZrO2 and SrTiO3 in the first and second dielectric layers in order to obtain same capacitance for thicker dielectric, thus to increase fabrication process tolerance. Furthermore, it is well known in the art that HfO2, ZrO2 or SrTiO3 is high-k materials for fabricating semiconductor devices.
Regarding to claim 3, Hu teaches the ferroelectric layer has a U-shape (Fig. 4A).
Regarding to claim 4, Frougier teaches a metallic layer disposed over the first and second dielectric layers and the ferroelectric layer (Fig. 16, element 134B; column 12 line 66 to column 13, lines 2).
Regarding to claim 5, Frougier teaches the metallic layer includes one or more selected from the group consisting of Si, Zr, Al, La, Y, Gd, Mg and Sr (column 13, lines 6-9).
Allowable Subject Matter
Claims 7-20 are allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 6, the prior art fails to anticipate or render obvious the claimed limitations including “the first dielectric layer includes one selected from the group consisting of HfO2, ZrO2 and SrTiO3 and the second dielectric layer includes amorphous HfO2” in combination with the limitations recited in claim 1.
Regarding to claim 7, the prior art fails to anticipate or render obvious the claimed limitations including “a ferroelectric layer disposed over inner surfaces of the first and second sidewall spacers facing each other; a dielectric layer disposed over the ferroelectric layer between the first and second sidewall spacers and on the ferroelectric layer of the first and second sidewall spacers” in combination with the rest of limitations recited in claim 7.
Regarding to claim 14, the prior art fails to anticipate or render obvious the claimed limitations including “a first ferroelectric layer disposed over the first fin in the gate region over the interfacial layer between the first and second sidewall spacers and a second ferroelectric layer 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/VU A VU/Primary Examiner, Art Unit 2828